Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Status of Claims
	Claim 2 has been cancelled.  Claims 18-20 are withdrawn.  Claims 2, 8-12, 16 and 17 are original or were previously presented.  Claims 1, 4-7 and 13-15 are currently amended.  Claims 1 and 3-20 are pending.  Claims 1, 2 and 4-17 are fully considered.  The examined claims are drawn to a method.
Status of Previous Objections / Rejections
All prior substantive Office Actions were issued by another examiner.  At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 35 USC §112 and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-17, in the reply filed on April 26, 2021 is acknowledged.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Amendment
In their reply dated August 8, 2019, Applicant made certain claim amendments and presents arguments concerning the merits of the claims and the propriety of the prior Examiner’s rejections.  Examiner uses alternate grounds of rejection in this OA so many of the arguments are moot. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and 13  mention ‘iron oxyhydroxide contained in the mining wastewater’ and ‘for some amount of time sufficient to permit iron oxyhydroxide contained in the acid mine water.’  Since the claims are directed to ‘A method for actively treating mining wastewater for pigment production’ and ‘A method for actively treating acid mine water for pigment production’ but it unclear if all such mining wastewater or acid mine water impliedly contains ‘iron oxyhydroxide’ or how the method will work if it the water or wastewater does not include iron oxyhydroxide.
Claims 2-12 and 14-17 depend on claims 1 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2004202488) in view of Babadjanova et al. (WO2004033732)(of record) and Sung et al. (KR100842304).
Regarding claims 1, 2 and 4-17, Ono et. al. (Ono) discloses a method for actively treating mining wastewater for pigment production (Abstract, where pigment production is only a purpose for the process), comprising: 
providing a reaction vessel ([0038]); 
inoculating the reaction vessel with a mixed culture of iron oxidizing bacteria ([0014], [0039], [0042], where the bacteria is impliedly a mixed culture and where the third container can be the reaction vessel); 
directing the mining wastewater into the reaction vessel and allowing the bacteria to oxidize the iron in the mining wastewater for some amount of time while maintaining the pH level in the reaction vessel between about 3.5-4.5 ([0016], where Ono’s pH range of 3-5 overlaps with the claimed range thereby rendering the recited range obvious); 
discharging the mining wastewater from the reaction vessel into a settling tank, and retaining the mining wastewater in the settling tank while iron oxyhydroxide contained in the mining wastewater settles out as an iron oxyhydroxide sludge ([0039],[0049], [0050], [0056], where the fourth tank can be the settling tank); 
draining the mining wastewater from the settling tank ([0050], Fig. 5); 
removing the settled iron oxyhydroxide sludge from the settling tank ([0004], [0040]); 
neutralizing the removed iron oxyhydroxide mining wastewater ([0002], [0025], [0032], [0039], where neutralizing is performed at several stages in Ono’s neutralization treatment such 
drying the iron oxyhydroxide sludge to produce iron oxyhydroxide solids ([0032], [0039], [0040], [0050], [0052], where dehydrating and removing excess water is a form of drying); and 
using the iron oxyhydroxide solids ([0010], [0052]).
Although Ono discusses neutralizing the wastewater, which contains iron oxyhydroxide, in multiple stages, and thereafter using the sludge, the reference does not clearly state that the sludge itself is neutralized, or elaborate on how to use the iron oxyhydroxide solids, other than broadly in the iron manufacturing industry.
Therefore, Ono discloses the claimed invention, except 
neutralizing the removed iron oxyhydroxide sludge, drying the neutralized sludge, and using the iron oxyhydroxide solids to manufacture a pigment.
However, Ono mentions the concept of further treating sludge including mixing and neutralizing a sludge-containing solution, which was done at least in the prior art ([0005]).  
Babadjanova et al. (Babadjanova) relates to the recovery of hydroxides and oxides Fe (III) by elementary iron oxidation involving the participation of bacteria, capable to oxidize Fe (II) into Fe (III) in the solution (Abstract).  Process efficiency and recovered products quality are increased by creation of conditions of viable bacteria cells conservation with single temperature maintenance at all process stages, including sedimentation of the formed iron hydroxide and oxide suspension, sediment separation, final product washing with further drying and in the case of necessity (pigment use etc.) annealing of the recovered product (Abstract).  Babadjanova states that one may use iron hydroxides and oxides as iron oxide pigments in pain[t] and varnish, 
The recovery process includes neutralizing the removed iron oxyhydroxide sludge (p. 10, lines 5-6, where washing the filter cake with NH4OH is neutralization) and drying the neutralized sludge to produce iron oxyhydroxide solids (p. 10, lines 9-10, where filter cake is dried at 105 °C).
Additionally, Sung et al. (Sung) relates to a waste mine water purification treatment facility and treatment method using aeration and dissolved air flotation, and more particularly, to a heavy metal or the like by using aeration and dissolved air flotation in a natural purification method for water quality improvement of waste mine water (Description, p. 1, lines 16-21). One may employ alternate treatment methods, including bacterial or biological treatment, depending on the concentration of heavy metals (p. 1, line 31 – p. 2, line 52).  The basic idea is to increase the pH of the mine water (i.e., neutralize) through a Successive Alkalinity Producing System (SAPS) tank to improve the water quality followed by other treatment such as Dissolved Air Flotation (DAF) (P. 2, lines 63-70).
As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to neutralize the sludge and dry the neutralized sludge, since Babadjanova discloses this process as an effective step in recovering a useful product (i.e., iron oxyhydroxide solids) that one can use in the manufacture of a pigment. 
Additional Disclosures Included: Claim 13: Claim 13 is an independent method claim that includes many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
claim 13, Ono, Babadjanova and Sung combined discloses or suggests a method for actively treating acid mine water for pigment production (here acid mine water is interpreted as tantamount to mining wastewater), comprising: 
providing a reaction vessel (claim 1 analysis); 
inoculating the reaction vessel with a mixed culture of iron oxidizing bacteria; 
directing the acid mine water into the reaction vessel and allowing the bacteria to oxidize the iron in the water for some amount of time while maintaining the pH level in the reaction vessel between about 3.5-4.5 (claim 1 analysis); 
discharging the acid mine water from the reaction vessel into a settling tank, and retaining the acid mine water in the settling tank for some amount of time sufficient to permit iron oxyhydroxide contained in the acid mine water to settle in the settling tank as iron oxyhydroxide sludge (claim 1 analysis); 
draining the acid mine water from the settling tank (claim 1 analysis); 
optionally, neutralizing the acid mine water drained from the settling tank ([0002], [0025]); 
optionally, returning the neutralized acid mine water to the environment (this is one of many potential options and would have been obvious in light of the treated status of the mine water); 
removing the settled iron oxyhydroxide sludge from the settling tank ([0004], [0040]);  5Response to Office Action of: 05/08/2019App. No.: 15/816,542 Response Dated: 08/08/2019Inventor: R. Guy Riefler 
optionally, returning a portion of the iron oxyhydroxide sludge to the reaction vessel (including a recycle stream to improve treatment is traditional in the art and would have been obvious in light of Ono discussion of recycling (Ono, [0081]), but in any case is not a necessary step in this claim); 

dewatering and drying the neutralized iron oxyhydroxide sludge to produce iron oxyhydroxide solids (claim 1 analysis, where dewatering is interpreted  as a form of drying); and 
using the iron oxyhydroxide solids to manufacture a pigment (claim 1 analysis); Claims 2 and 14: The mining wastewater or acid mine water [claim 14] is allowed to react with the bacteria in the reaction vessel for between about 2-8 hours (Babadjanova; pg. 8, line 26 – p. 9, line 3; Sung, p. 2, lines 9-12, where one could use Babadjanova and Sung as guidelines, but would experiment and choose a suitable residence time based on the desired outcome); Claims 4 and 15: The mining wastewater or acid mine water [claim 15] is retained in the settling tank for between about 4-8 hours (claim 2 analysis); Claim 5: The method further comprises neutralizing the mining wastewater drained from the settling tank (claim 1 analysis); Claim 6: The mining wastewater is neutralized to a pH level of about 7.5 (Ono discloses neutralization ranges or pH ranges where various ions  precipitate, including pH 6-10, which overlaps with the claimed range (Ono, [0035]); but, it would have been obvious to experiment to achieve a suitable pH); Claim 7: The method further comprises returning the neutralized mining wastewater to the environment (Sung, p.1, lines 22-29, where it would have been obvious to use the treated and neutralized mining wastewater in any suitable manner, including returning to the environment, particularly since the wastewater has been treated and should therefore be less harmful to the environment); Claim 8: The method further comprises returning a portion of the iron oxyhydroxide sludge removed from the settling tank to the reaction vessel, before the sludge is neutralized (see claim 13 analysis where this is an optional feature); Claims 9 and 16: The total dissolved metals content in the mining wastewater or acid mine water [claim 16] is greater than 70% iron (it is Claim 10: The iron oxidizing bacteria are sourced from the same relative locale as the mining wastewater (it would have been obvious to experiment with and use iron oxidizing bacteria from any suitable source, including the same relative locale as the mining wastewater or a mixed culture sourced from a number of mine drainage sites since there are limited choices for selection of such bacteria and because bacteria chosen from the local or diverse mine drainage sites would be already acclimatized to the environment and would tend to be more effective based on that criteria, which is well known in the art; also, see Zimmerley, of record, as an evidentiary reference); Claim 11: The iron oxidizing bacteria are provided as a mixed culture sourced from a number of mine drainage sites (claim 10 analysis); Claim 12: The method further comprises using the pigment in the manufacture of paint (Babadjanova, p. 1, lines 4-7, where ‘pain’ is likely a misspelling of paint); and Claim 17: The source of the iron oxidizing bacteria is selected from the group consisting of the same relative locale as the acid mine water and the combination of a number of different acid mine drainage sites (claims 10 and 11 analyses).
Response to Arguments
	Applicant’s arguments filed 08-08-2019 have been fully considered.  Examiner has modified and attempted to clarify the rejections such that one or more arguments may be moot or may no longer be applicable.  For example, Examiner does not use Kwak and Aiello in this OA.
	Examiner notes that although Babadjanova does not refer to acid wastewater or acid mine water, the reference is aimed at the recovery of metal oxides and hydroxides via use of ion oxidizing bacteria.  One can view mining wastewater or acid mine water as merely an exemplary 
	With respect to the amended claims, Examiner has added one or more new references and/or additional or clarified rationales.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
There was a prior non-final Office action in this application, issued by another examiner.  However, the claims are examined de novo by the above/below referenced examiner.  In this OA, certain prior art references of record are retained.  However, the current examiner may have interpreted the claims and such applied references differently than the prior examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.  
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..

To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/